 

EXHIBIT 10.17

 

Letter Agreement

 

March 29, 2016

Mr. James Davis

c/o 18671 Lake Drive E.

Southwest Tech Center A

Minneapolis, MN 55317

 

RE: Amendment #1 to Demand Promissory Note

 

Dear Jim,

 

This letter confirms our agreement as follows:

 

James L. Davis hereby agrees to amend the first sentence of section 3 Payments,
to read as follows: “The Principal Amount of this Note and any sums owed
hereunder, shall be due and payable at the close of business on January 31,
2017.”

 

If you are in agreement with the foregoing, please indicate as much by signing
in the appropriate space below.

 

CACHET FINANCIAL SOLUTIONS, INC.

 

By: /s/ Jeffrey C. Mack       Jeffrey C. Mack, CEO                   AGREED AND
ACCEPTED               /s/ James L. Davis       James L. Davis

 

 

 

 

 